﻿63.	 It is an honour for me, and my very great pleasure, to extend to you, Mr. President, the sincere congratulations of my delegation, as well as those of the Government and people of Ghana, on your election to the high office of the presidency of the 
thirty-eighth session of the General Assembly. I am confident that your long experience in international affairs and diplomacy will ensure that our debates and deliberations throughout this session will come to a fruitful and successful conclusion. It is not just the people of Ghana but also a great number of peoples around the world represented here who hold your country in great respect and admiration. By electing you to the presidency of the General Assembly, therefore, we are paying homage not only to you personally but also to your great country, Panama, with which my country enjoys the most cordial and friendly relations.
64.	Your predecessor, Mr. Imre Hollai of Hungary, also deserves our commendation and congratulations for his high standard of performance and achievement during his term of office at the last session of the Assembly.
65.	I must also pay tribute to the Secretary-General who, in the face of mounting odds, has not relented in his efforts and has displayed great courage, foresight and sensitivity in trying to return our troubled world to minimal peace and stability. The Government and people of Ghana are deeply appreciative of his achievements in all fields of endeavour in which the United Nations has been allowed by Member States to play a role or have a say.
66.	The Ghana delegation is very pleased to welcome Saint Christopher and Nevis, which became independent only a few weeks ago, into the United Nations family. Saint Christopher and Nevis has played an important role in the social transformation of the Caribbean. On behalf of my Government, I congratulate Saint Christopher and Nevis on its accession to independence and wish to assure it that Ghana is ready to co-operate with the new State in its effort to achieve the objectives that are common to our two countries.
67.	It is indeed disturbing and disappointing that the international political scene has hardly shown any sign of improvement since the last session. Nearly every region of the world is engulfed in war or faces the threat of war. Instead of embracing the principle of the peaceful settlement of disputes, we are witnessing a return to the "might is right" syndrome. There are unabashed displays of military brinkmanship or gunboat diplomacy where the conference table and dialogue would have assured greater prospects for peace and security.
68.	These signs are ominous, as they represent a most serious and depressing deterioration in the international security situation. They are evident everywhere—in Africa, in the Middle East, in Asia and in Central America. In all these areas one war or another is raging. The champions of injustice, oppression, colonialism, exploitation, racial bigotry and imperialism have taken up arms against the forces of progress, human dignity and freedom.
69.	On our continent, Africa, the spotlight has again been focused on Chad, where non-African Powers, including a super-Power, have intervened in the internal affairs of that country, thereby robbing the OAU of the opportunity to find a peaceful solution to the long-lasting problem that, unfortunately, is tearing that country apart.
70.	For more than 20 years the unfortunate people of Chad, except for brief and uneasy interludes, have seen nothing but fratricidal war and continued destruction of their country, fanned by outside Powers seeking to maintain their so-called spheres of influence. The dramas we are witnessing in Chad and other parts of Africa, and indeed in the other oppressed and brutally treated regions of the world, are a blatant and arrogant manipulation of unsuspecting peoples to serve the national interests of others. The people of Chad are victims of big-Power commitment to the acquisition of spheres of influence.
71.	We believe that, if interference from outside forces ceased, this would contribute to the solution of the problem of Chad. Accordingly we address an earnest appeal to all outside Powers to withdraw their forces, advisers and instructors and other manifestations of their presence from Chad. A negotiated solution satisfactory to the different factions in Chad is the only viable policy. In the interest of the suffering people of Chad we call on the warring factions to enter into peaceful negotiations aimed at resolving their differences.
72.	Western Sahara is another area which continues to give us great cause for concern. There too we find that foreign super-Power interference has kept the Ores of war burning for several years now, thereby discouraging the pacific settlement of the dispute. We wish, in respect of the situation in Western Sahara, to repeat the OAU's call for an immediate cease-fire and negotiations between Morocco and POLISARIO^ leading to a referendum to be organized under the auspices of the OAU and with the assistance of the United Nations.
73.	Elsewhere in Africa, in South Africa and Namibia the majority black population continues to be held captive by the racist regime of	a most brutal, gruesome and oppressive system of colonial and racial subjugation.
74.	One of the apartheid regime's most recent exercises in terrorism against the black people of South Africa has been the cold-blooded murder of three valiant and heroic freedom fighters, sentenced to death under the cruel and unjust laws of Pretoria for attempting to advance the cause of freedom, justice and human dignity for their country and people. Impervious to all international appeals for clemency, the racist regime of South Africa callously executed, on 9 June, those valiant African National Congress militants.
75.	These and other acts that form part of the South African regime's brutal and repressive tactics are matched only by its hypocrisy and deviousness. The so-called power-sharing arrangement designed to confer limited and largely meaningless political power on the Asian and Coloured populations, while denying the majority black people any participation in the political process, must be seen for what it is—a gigantic political fraud. This is the case also in Namibia, where the implementation of Security Council resolution 435 (1978) is being undermined by South African intransigence and the injection into the equation of the global strategic interests of a superpower. The linkage of the presence of Cuban troops in Angola to the Namibian problem inevitably delays Namibian independence. While the virtues of the linkage theory are being extolled, military pressures against Angola are being intensified in such a way as to make the presence of Cuban troops in Angola even more necessary. How serious, then, is South Africa in negotiating a settlement of the Namibian problem? Who cannot see that South Africa and its friends would prefer Jonas Savimbi at Luanda to the present regime, whose commitment to true freedom for the Angolans is not compatible with their interests? Who cannot see that a policy of support for Savimbi is a policy in favour of the perpetuation of	and neo colonialism? The theory according to which liberation movements are seen as instruments of communist expansion is very much alive today and it coincides with deepening cold-war rhetoric.
76.	For as long as apartheid exists, for as long as Namibian independence is frustrated, so must the liberation struggle continue. Where reason fails force is the 
answer. We in Ghana are, therefore, pledged to provide ail possible assistance to the freedom fighters of southern Africa until victory is achieved.
77.	Anyone can foresee the conflagration to which the southern African situation will give rise if the present conditions persist. We in Ghana are willing, if the situation so demands, to follow the internationalist revolutionary duty of fighting alongside the freedom fighters and those front-line States facing the menace of
78.	Perhaps the pursuit of spheres of influence and global strategic interests is an inevitable consequence of the world situation. What we in Ghana refuse to accept as inevitable is the manner in which some of us in Africa aid the realization of these concepts. This is a manifestation of the degree of psychological havoc imperialism wrought on Africa. In Chad, Western Sahara, the Horn of Africa and southern Africa we see the mentality that makes possible the manipulation of our peoples by external forces. Without the likes of Savimbi, Africa would not be such a playground for external Powers. It is not enough to blame imperialism for the woes of Africa. Africans must blame themselves also for allowing imperialism to manipulate them. Our suffering masses deserve better. Independence, which means freedom of choice, must not be allowed to remain a slogan behind which imperialism lurks to mastermind the exploitation of the continent.
79.	The tragedy of Africa is even more magnified in the Middle East. While the world is being treated to a treatise on a homeland for the Jews and secure and defensible borders, on an ever-expanding scale, for Israel, the Palestinians are being massacred and scattered. They are denied a homeland or secure borders. The expansionism of Israel is made possible by a steady flow of sophisticated and deadly weapons. Unfortunately, in the face of all this the Arab world remains a theatre of division and intrigue promoted by imperialism. Surely in such a situation the recognition of Palestinian rights will remain a mirage and the hapless people of the region will continue to be victims of circumstances over which they have no control.
80.	Ghana will continue to play its modest role through the United Nations Interim Force in Lebanon for as long as is necessary in the maintenance of what peace and security is possible in Lebanon and elsewhere in the Middle East. What we would, however, prefer to see is a serious attempt to effect a comprehensive settlement that would mean peace and security for the people of the region. Such a settlement must take account of the legitimate interests of the Palestinians and of the State of Israel.
81.	Elsewhere in the region, we are distressed to find that the destructive armed conflict between Iran and Iraq continues unabated. The continuing war constitutes a profound disappointment for the Non-Aligned Movement, whose solidarity has been sorely tested by the conflict. The mind-boggling cost of this unnecessary war does an injustice to the economic cause of the third world, and we once again appeal to Iraq and Iran to put down their arms and seek a peaceful and negotiated solution to their differences.
82.	No less disheartening is the conflict in Afghanistan. There, as elsewhere, the people are victims of superpower rivalry and the theory of global strategic interests. We wish to reaffirm our position that there can be no peace in Afghanistan unless and until all external forces are withdrawn. The people of Afghanistan are entitled to exist without fear of the subversion of their independence or of the violation of their territory. They must be allowed the freedom to organize their society according to their choice. This also goes for Kampuchea.
83.	The Central American conflict is emerging as the gravest threat to world peace after the Middle East. The peoples' search for social justice has suddenly been confronted with the strategic interests of outside Powers. A social revolution in EI Salvador is thereby transformed into a hotbed of international conflict and ideological rhetoric. Consequently forces of social progress in Nicaragua and elsewhere in the region have come under extreme and provocative military and economic pressures.
84.	The danger exists that the lessons of history may be lost on us. A people's yearning for social justice and independence can never be suppressed. It can be delayed, but it eventually finds expression, often in a more violent form, the longer it is delayed. We can only be dismayed at what the conflict in this region means for the suffering masses. It is our hope that there is a genuine desire on the part of all those involved in this conflict to seek a peaceful settlement that is consistent with the aspirations of the masses for social justice. In this regard it is our hope that the efforts of the Contadora Group to bring all countries in the region to the negotiating table will succeed.
85.	The signing of the United Nations Convention on the Law of the Sea, in December 1982, marked the beginning of the regulation, in a legitimate manner, of a new international legal regime to govern the uses of oceans. One significant aspect of the Convention is the provision on the concept of the "common heritage of mankind". Since the sea, the seabed and the ocean floor all constitute a common heritage of mankind, it is the obligation of members of the international community to come together under the Convention so as to exploit peacefully the resources of the sea-bed and ocean floor for the advantage of all peoples. The concept of the common heritage of mankind offers a chance for reducing rivalry and conflict, and it merits extension to other fields such as outer space. We hope it will commend itself to those who because of their present technological superiority are not inclined to see its value. The world must have learned by now the lessons of a free-for-all policy, whether in the acquisition of colonial territories or spheres of influence, or in the pursuit of material advantage or superiority in the field of armaments.
86.	Since the first special session of the General Assembly on disarmament, in 1978, the arms race has continued and intensified. The well-being of the peoples of the world is being sacrificed for the arms race. Statistics show that, in a world full of illiteracy, hunger and malnutrition, squalor and deadly diseases, over 700,000 scientists and engineers are engaged in research and development for military purposes; at least 5 million workers are directly engaged in the production of weapons and other specialized military equipment; global expenditures on military research and development are over $35 billion, or approximately one quarter of all research expenditures; and between 5 and 6 per cent of the total global consumption of petroleum is used for military purposes. Can a world faced with a universal slow-down of socio-economic development and performance afford to continue military expenditure on such a scale?
87.	We firmly hold the view that the world would be a better place to live in, and some, if not all, of the present social upheavals would be avoided, if present-day resources for military purposes were released for the constructive cause of human development and progress. The qualitative and quantitative escalation in arms production, especially nuclear arms, has now reached a 
senseless level which is particularly injurious to the economic interests of developing countries. The Ghana delegation therefore joins in the call on the super-Powers to make a serious effort to reduce their massive military expenditures, eliminate weapons of mass destruction and save the world and mankind from possible destruction.
88.	The state of the world economy continues to give cause for grave concern. Most countries of the world, and certainly all developing countries, continue to face serious economic problems that are subverting their very existence. Despite the emerging signs of economic recovery in the United States, and more positive indicators in some other advanced Western economies, there are serious questions about the extent and the durability of the so-called economic upturn or recovery. With the budget deficits of the United States at record levels, and interest rates beginning to rise again, there is a clear possibility that the signs of recovery will be a short-lived phenomenon. If this should happen, then developing countries will have to endure a more protracted period of stagnation and economic deterioration.
89.	For developing countries as a group, and for those of Africa in particular, there are hardly any signs of an economic upturn. Indeed, given the peripheral and dependent position assigned to raw material exporters in the world economy, it is hardly surprising that signs of recovery in the advanced economies have yet to be reflected in the developing countries.
90.	Countries such as my own continue to suffer a dramatic fall in their export earnings, rapidly deteriorating terms of trade, severe balance-of-payments crises, chronic debt-servicing problems, dwindling access to capital, catastrophic gaps between government revenue and expenditure, and, in many cases, serious declines in local food production. As if this catalogue of woes were not enough, some developing countries, Ghana included, have experienced natural disasters, such as severe drought and forest fires, which have further worsened an already bad situation.
91.	Ghana, together with other developing countries, has endeavoured to confront its economic problems with courage and a sense of pragmatism. Far-reaching measures aimed at correcting past mistakes have been taken. Public expenditures have been drastically reduced, exchange rates adjusted, development plans painstakingly scaled down and imports reduced to items essential to national economic survival. These measures have entailed grave political risks for our Government, but in a spirit of realism and resoluteness, they have been implemented. It is therefore with a sense of deep frustration that one listens to the constant refrain from the leaders of the industrialized countries that developing countries must put their economic house in order before their recovery can be assured. The fact of the matter is that in many instances developing countries have carried out, or are in the process of carrying out, all or most of the measures that are feasible in terms of structural adjustments, but their efforts are not being complemented by structural changes in the world economy which only the industrialized countries can make feasible. The continuing insensitivity of the industrialized countries to the equitable demands of the third world is appalling.
92.	It is regrettable that the major international conferences of the past year which have focused on economic questions have failed to result in any meaningful steps to improve the dismal situation of non-oil-exporting developing countries. In November 1982, at the ministerial-level meeting of the Contracting Parties of the General Agreement on Tariffs and Trade, hardly any serious attention was given to the concerns of developing countries. At the Summit of Industrialized Nations, held at Williamsburg by the seven leading Western industrialized States, there was a failure to give the crisis facing developing countries the attention it deserved. This was followed by a disappointing outcome of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade in June 1983. Our hopes for some serious effort at relieving developing countries of their onerous debt problem, for some advances towards the implementation of the Integrated Programme for Commodities, for the finalization of the code of conduct for the transfer of technology, and for a cut-back on protectionism were totally frustrated. To cap it all, there has been a noticeable decrease in lending to developing countries. The least that should be done is to increase the resources of IMF, and Ghana welcomes recent moves in that direction even if they are only a small step in a long journey.
93.	Ghana believes that sustained economic recovery in the industrialized countries is not possible unless there is a corresponding improvement in the economies of the third world.
94.	We believe there is a massive failure of vision and of political will on the part of the leadership of at least some of the industrialized countries. There is an urgent need for all developing countries to continue and step up diplomatic and political pressure on the industrialized countries for action on the international economic situation.
95.	Ghana has been a firm supporter of the role of the United Nations in multilateral economic affairs. We have been supportive because of our perception that the United Nations provides a unique and indispensable global perspective and forum for addressing the complex problems of the global economy. It is therefore with deep misgivings and serious concern that my country watches the gradual erosion of commitment to multilateral forums for solving the problems of the world economy. This dwindling of support is prevalent in the industrialized countries and constitutes a grave threat to the viability and effectiveness of the international system. We therefore join with other developing countries that are members of the Group of 77 in calling upon the industrialized countries not to go back on their obligations and responsibilities as members of the family of nations.
96.	In the face of the attitude of the industrialized countries, co-operation among the developing countries takes on a greater significance. Ghana intends to work assiduously with other third world countries not to let this concept remain an empty slogan. Our salvation lies in this.
97.	I should like before ending this address to take the opportunity of putting on record Ghana's sincere appreciation for the help and assistance it received from Member States early this year when it was faced with a sudden influx of more than 1 million of its nationals who were obliged to return home from Nigeria. Ghana is also grateful to Member States for subsequently approving resolution 1983/44 at the recent second regular session of the Economic and Social Council, aimed at providing further economic assistance to Ghana for various projects designed to rehabilitate and resettle the returnees, on a more permanent basis. The burden of rehabilitating these returnees, which we fully accept, has proved beyond the capacity of our fragile economy, and we would welcome any assistance to discharge this obligation. We are grateful to Governments, non-governmental organizations and individuals around the world who, in a spirit of charity and human solidarity, responded generously to our 
appeal for help during the moments of crisis. We hope that they will again assist in completely overcoming this unforeseen human tragedy.
98.	I have tried in my brief statement to mirror the concerns and worries which Ghana shares with the rest of the world with regard to the deteriorating economic and political conditions of the world. I wish I could have painted a more hopeful and optimistic picture. None the less, despite this gloomy and foreboding world outlook, it is gratifying to note that the United Nations continues to exist as a forum for resolving conflicts.
99.	To avert disaster, the world today requires statesmanship of an unusually high order, and a firm commitment to the peaceful solution of conflicts. We also desperately need, on the part of the leadership in the industrialized countries, a more sophisticated and sympathetic understanding of the interdependence of all countries and national economies. In all this we are confident that the United Nations still provides the best and, indeed, the only hope for solving the problems of mankind.
100.	We wish, therefore, to appeal once again to Member States to co-operate in all areas to give the United Nations a chance to work for the peace and security of the world, for the progress and well-being of mankind as a whole, and for the development and welfare of the third world in particular, where most of the conflicts and frustrations of mankind are now concentrated.
